Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NEWS RELEASE Contact: Dave Horin Chief Financial Officer (212) 356-0545 Rodman Reports Record 2009 Financial Results Full Year 2009 Revenue of $132.2 Million, Net Income of $27.3 Million and Diluted EPS of $0.73 2009 Growth Led by Increased Level of Financing Activity in Targeted Verticals and Products New York, NY February 9, 2010  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced financial results for the full year and the fourth quarter, ended December 31, 2009. For the full year 2009, the Company reported revenue of $132.2 million, and net income of $27.3 million or $0.73 per diluted share. For the fourth quarter of 2009, the Company reported revenue of $27.4 million, and net income of $8.1 million or $0.21 per diluted share. Adjusting for certain events related to the reversal of a valuation allowance, non-cash principal transactions, legal fees related to an arbitration in which we prevailed in September 2009, impairment of goodwill and conference related income and expenses, the Company reported net income for 2009 on a non-U.S. GAAP basis of $25.1 million, a pre-tax margin of 22% and $0.67 per diluted share. For the fourth quarter of 2009, the Company reported net income on a non-U.S. GAAP basis of $6.3 million, a pre-tax margin of 22% and $0.16 per diluted share. A reconciliation between GAAP results and non-GAAP measures is contained in the tables that accompany this release, under Non-GAAP Financial Measures. The Company will hold a conference call this morning, February 9, 2010 at 10:00 AM Eastern Time to discuss these results (see Conference Call Information below). Full Year Highlights: Revenue was up 169% to a record $132.2 million, compared to $49.2 million in 2008. Investment banking revenue was up 72% to a record $90.4 million, compared to $52.5 million in 2008. Revenue excluding principal transactions was up 113% to a record $132.7 million, compared to $62.2 million in 2008. Net income was a record $27.3 million, or $0.73 per diluted share, compared to a net loss of $37.4 million, or $1.12 per diluted share in 2008. The Company completed 102 financing transactions raising $2.5 billion, compared to 50 financing transactions raising $699 million, in 2008. The Company was once again ranked as the number one investment bank in PIPE transactions by deal volume for the full 2009 year. 1 Adjusting for certain events related to the reversal of a valuation allowance, non-cash principal transactions, legal fees related to an arbitration in which we prevailed in September 2009, impairment of goodwill and conference related income and expenses, the Company reported net income for 2009 on a non-U.S. GAAP basis of $25.1 million, a pre-tax margin of 22% and $0.67 per diluted share. A reconciliation between GAAP results and non-GAAP measures is contained in the tables that accompany this release, under Non-GAAP Financial Measures. 1 Source: Sagient Research Systems, a leading publisher of independent research for the financial services and institutional investment communities. 1 Fourth Quarter Highlights: Revenue was $27.4 million, compared to a $4.1 million loss in the fourth quarter of 2008 and $65.6 million in the third quarter of 2009. Investment banking revenue was $25.3 million, compared to $9.4 million in the fourth quarter of 2008 and $31.3 million in the third quarter of 2009. Merchant banking revenue was $7.4 compared to zero in the fourth quarter of 2008 and $28.6 million in the third quarter of 2009. Revenue, excluding non-cash principal transactions, was $34.0 million, compared to $12.8 million in the fourth quarter of 2008 and $63.2 million in the third quarter of The Company completed 38 financing transactions raising $1.3 billion, compared to 12 financing transactions raising $464 million in the fourth quarter of 2008 and 32 financing transactions raising $644 million in the third quarter of 2009. The Company was once again ranked as the number one investment bank in PIPE transactions by deal volume for the fourth quarter. 2 Net income was $8.1 million, or $0.21 per diluted share, compared to a net loss of $41.7 million, or $1.23 loss per diluted share in the fourth quarter of 2008 and net income of $15.5 million, or $0.40 per diluted share, for the third quarter of 2009. Adjusting for certain events related to non-cash principal transactions and conference related revenue, the Company reported net income on a non-U.S. GAAP basis of $6.3 million, a pre-tax margin of 22% and $0.16 per diluted share, compared to net income on a non-U.S. GAAP basis of $16.3 million, or $0.42 per diluted share, for the third quarter of 2009. A reconciliation between GAAP results and non-GAAP measures is contained in the tables that accompany this release, under Non-GAAP Financial Measures. Edward Rubin, Rodman & Renshaws CEO and President said, We are pleased by our 2009 performance and the positive momentum that has carried us forward into 2010. Our fourth quarter results reflect the positive contribution from our targeted verticals, including China and Metals and Mining, and the continued contribution from our capital markets and merchant banking segments. During the first five weeks of 2010, we have completed 15 financing transactions raising approximately $405.0 million. Our pipeline remains solid including 10 prospective public offerings that our capital markets group currently has in registration. We look forward to continuing to advance Rodman & Renshaw as a leading investment bank for growth companies. BUSINESS HIGHLIGHTS Investment Banking Investment banking revenue was $25.3 million for the fourth quarter, which included $4.2 million related to warrants received as compensation for activities as underwriter or placement agent valued using
